Carley, Judge.
Appellant-plaintiff filed suit, alleging that he had been injured while a passenger on a bus operated by appellee-defendant. The case was submitted to the jury under a negligence theory and a no-fault theory. Appellant appeals from the judgment entered on the verdict for the appellee.
Appellant’s only enumerations of error relate to the trial court’s charge to the jury. The sole objection raised by appellant in the trial court was that the charge had been misleading, in that it had indicated to the jury that a finding of appellee’s negligence was a prerequisite to a recovery by appellant on his no-fault claim. In the absence of substantial error harmful as a matter of law, appellate review of all other aspects of the charge has been waived. See generally OCGA § 5-5-24; Hamrick v. Wood, 175 Ga. App. 67 (332 SE2d 367) (1985).
The trial court was presented with the unenviable task of instructing the jury on two separate and distinct theories of recovery. Appellant apparently did not submit any written requests to charge so as to assist the court in formulating the charge. If it is evaluated from the prospective of hindsight and on the basis of isolated extracts, the charge that was given does not appear to be a model of clarity. However, a review of the charge in its entirety reveals that, as to the two theories of recovery, it was not misleading to the jury. Accordingly, the objection raised to the charge in the trial court is not sufficient to authorize reversal of the judgment entered on the verdict. See Mathis v. Mangum, 166 Ga. App. 415 (304 SE2d 520) (1983). See also Howell v. State, 157 Ga. App. 451 (6, 7) (278 SE2d 43) (1981). There being no substantial error as to any other portion of the charge as given, the judgment must be affirmed.

Judgment affirmed.


Banke, P. J., and Benham, J., concur in the judgment only.

*367Decided March 1, 1988
Rehearing denied March 15, 1988.
Gordon L. Joyner, for appellant.
Clifford E. Hardwick IV, Debra C. Bracewell, for appellee.